Citation Nr: 0501024	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from May 
1986 to February 1989.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Pertinent VA medical records appear to be outstanding.  An 
April 2002 treatment record from Asheville VA Medical Center 
(VAMC) shows that follow-up treatment was planned at their 
orthopedic clinic; however, the April 2002 record is the last 
dated pertinent record in the claims file.  Since VA records 
are constructively of record (and may have bearing on the 
veteran's claim), they must be secured.  

Service medical records (SMRs) include a November 1987 X-ray 
report.  Although the x-ray did not reveal any significant 
ankle pathology, it was noted that the x-ray was requested 
because the veteran had two inversion injuries in service.  
Physical examination at the time revealed a positive drawer 
sign.  Postservice medical records include records from the 
Asheville and Salisbury VAMCs that show an assessment of 
chronic left ankle lateral instability.  In January 2002, the 
veteran underwent left ankle reconstruction.  The medical 
history in the VAMC reports and the veteran's testimony in 
November 2004 suggest that his current ankle disability may 
be related to his left ankle injuries in service.  Hence, a 
VA medical advisory opinion is indicated.  

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA in correspondence in June 2002 and in a February 
2003 statement of the case (SOC), he has not been advised 
(with sufficient specificity) to submit everything he has 
pertinent to his claim.  As the case is being remanded 
anyway, there is an opportunity to ensure that there is full 
compliance with all notice requirements of the VCAA without 
causing significant additional delay in the processing of the 
appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised to submit everything in his 
possession pertinent to his claims.  He 
and his representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of treatment he 
received for his left ankle disorder 
since his discharge from service.  The RO 
should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources, specifically including complete 
records of treatment from the Asheville 
and Salisbury VAMCs. 

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of the 
veteran's left ankle disorder.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for the veteran's current 
left ankle disorder, and opine whether it 
is at least likely as not that such 
disorder was caused by or aggravated by 
his documented inversion injuries in 
service.  The examiner should explain the 
rationale for any opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


